DISMISS; Opinion issued February 13, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01368-CV

       DANIEL HERNANDEZ AND ALL OTHER OCCUPANTS, Appellants
                               V.
 WELLS FARGO BANK, NA AS TRUSTEE FOR STRUCTURED ASSET SECURITIES
 CORPORATION, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 1998-3,
                             Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-02876-A

                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       Before the Court is appellee’s motion to dismiss the appeal as moot. Appellants appeal

from the trial court’s judgment awarding possession of property to appellee. Appellee informs

the Court that it obtained a writ of possession and has been given possession of the property.

Appellants did not file a response to the motion to dismiss.

       A case becomes moot if, at any stage during the proceedings, a controversy ceases to

exist between the parties. Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). The purpose of a

forcible detainer action is to obtain immediate possession of property. See Scott v. Hewitt, 127
Tex. 31, 35, 90 S.W.2d 816, 818-19 (1936). A judgment of possession in a forcible detainer

action determines the right of immediate possession and is not intended to be a final
determination of whether the eviction is wrongful. See Marshall v. Housing Auth. of the City of

San Antonio, 198 S.W.3d 782, 787 (Tex. 2006).

       Appellants failed to supersede the trial court’s judgment.     The judgment has been

executed on and appellee is now in possession of the property. The issue of possession is no

longer in controversy. Accordingly, we grant appellee’s motion and dismiss the appeal. See

Tex. R. App. P. 42.3(a).


                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




121368F.P05




                                                2
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DANIEL HERNANDEZ AND ALL                           On Appeal from the County Court at Law
OTHER OCCUPANTS, Appellants                        No. 1, Dallas County, Texas
                                                   Trial Court Cause No. CC-11-02876-A.
No. 05-12-01368-CV         V.                      Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Lewis participating.
WELLS FARGO BANK, NA AS
TRUSTEE FOR STRUCTURED ASSET
SECURITIES CORPORATION,
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 1998-3, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee, Wells Fargo Bank, NA as Trustee for Structured Asset
Securities Corporation, Mortgage Pass-Through Certificates, Series 1998-3, recover its costs of
the appeal from appellants, Daniel Hernandez and All Other Occupants.


Judgment entered February 13, 2013.


                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                               3